Citation Nr: 1728219	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-27 388A	)	DATE
	)
	)




Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia




THE ISSUE

Entitlement to a rating in excess of 30 percent for allergic rhinitis.



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1988 to March 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In his July 2010 VA Form 9, Substantive Appeal, the Veteran requested a Travel Board hearing.  The appeal was remanded in March 2015 and August 2016 in order to afford the Veteran a hearing.  The Veteran failed to appear for his scheduled hearing without good cause and there has been no request for postponement; thus, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to service connection for a sleep disorder (claimed as chronic snoring with sleeplessness, fatigue, and lack of energy) and a psychological disorder (claimed as irritability, mood swings, and stress) as secondary to service-connected allergic rhinitis have been raised by the record in April 2003 and June 2007 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected allergic rhinitis has been manifested by symptoms that most nearly approximate near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 




CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 50 percent rating (but no higher) for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.27, 4.97, Diagnostic Codes 6502, 6514, 6522 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In increased rating cases, the claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has met its duty to notify.  The Veteran was provided pre-adjudication notice by a letter dated in June 2007.  

Concerning the duty to assist, the Veteran's service records, private medical records, and VA medical records have been associated with the claims file.  The Veteran was offered VA examinations in June 2007 and December 2009.  

The Veteran alleged that the June 2007 examination was inadequate in his August 2008 notice of disagreement (NOD).  The Veteran explained that the June 2007 examiner appeared distracted during the examination, failed to listen to his complaints, and spent less than five minutes with him.  He also indicated that the examiner did not take into account his and his spouse's statements regarding the effects his headaches from his sinus condition had on his daily life.  Taking into consideration the Veteran's statements, the Board notes that Veteran was reexamined in December 2009, and the Veteran has not alleged any deficiency with that examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the December 2009 examiner completed all necessary testing and examined the Veteran in order to determine the severity of his disability.  Therefore, the Board finds that the December 2009 examination cured any inadequacy of the June 2007 examination.  Additionally, the Board's decision below awards the Veteran an increased schedular rating in part based on consideration of his and his spouse's lay statements, including those regarding the effects of his headaches.

Regarding whether there was substantial compliance with the Board's May 2015 and August 2016 remands, in a letter dated in January 2017, VA notified the Veteran that he was scheduled for a Travel Board hearing in March 2017.  This notice was mailed to the Veteran's last known address of record.  Thus, there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In summary, the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria and Analysis

The Veteran alleges that his allergic rhinitis disability is more severe than the assigned 30 percent evaluation.  The Board finds that the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating (but no higher).

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes (DC) of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The July 2008 rating decision on appeal evaluated the Veteran's allergic rhinitis, status post rhinoseptoplasty with slightly deviated septum to the left with headaches, under DC 6502-6522.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating; the additional DC is shown after the hyphen.  38 C.F.R. § 4.27.  Here, the hyphenated DC indicates that the Veteran's deviated septum was rated under the criteria for allergic or vasomotor rhinitis.  

Under DC 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A maximum 10 percent rating is allowed for this disability.  38 C.F.R. § 4.97, DC 6502.  Hence, DC 6502 does not provide the Veteran with a higher rating. 

Allergic rhinitis is rated in accordance with 38 C.F.R. § 4.97, DC 6522.  The Veteran has been provided a maximum 30 percent rating under these criteria.  Hence, the Board has considered whether any other DCs would provide the Veteran with a rating in excess of 30 percent.  

The record reflects diagnoses of sinusitis and symptoms contemplated by the rating criteria in DC 6514 that, as will be explained below, afford the Veteran a higher 50 percent rating.  Hence, the Board has determined that the most appropriate diagnostic code for the service-connected allergic rhinitis is DC 6514 (sinusitis, sphenoid, chronic).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case").  

Sinusitis is rated in accordance with a general rating formula.  38 C.F.R. § 4.97, DC 6510 - 6514.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In the note section following the criteria, an incapacitating episode of sinusitis is defined as one that requires bedrest and treatment by a physician.   

In July 2007, the Veteran went to a VA medical facility due to increased complications with his sinuses.  He had been taking Deconex and Darvocet for pain associated with sinusitis.  The impression was chronic sinusitis and the treatment plan included two types of nasal sprays and Claritin every day.  In January 2008, the Veteran was seen for sinus congestion and a sore throat.  During this visit, the Veteran reported drainage and post-nasal drip problems and he was diagnosed with chronic sinusitis with pharyngitis.  In September 2009, the Veteran's wife asked for an ENT consult because the Veteran was having severe sinus difficulties.  A CT scan in December 2009 of the maxillofacial showed mucosal thickening in the Veteran's frontal sinuses.  His maxillary sinuses showed bilateral mucosal thickening inferiorly and medially.  The Veteran's sphenoidal sinuses showed mucosal thickening inferiorly.  Mucosal thickening measured approximately 2.5 cm bilaterally, which the physician noted could not exclude underlying polyps or retention cysts.  In March 2010, the Veteran was seen at a VA facility due to sinus congestion.  He was diagnosed with chronic sinusitis.  

The Veteran submitted statements explaining the effects of his condition.  Specifically, he stated he suffers from severe and chronic sinus trouble.  The Veteran reported that his sinus issues result in headaches and pain in his eyes, ears, throat, head, neck, and back.  The Veteran elaborated that he suffers from "constant pain" and that he has headaches nearly every day.  He described the headaches as "overwhelming at times" and that the "pressure is unbearable."  The Veteran stated he is unable to breathe through his nose, suffers from chronic sore throat, and has drainage into his throat.  He reported having a constant post-nasal drip that irritated his throat.  The Veteran reported earaches and speech difficulties because of sinus congestion.  The Veteran stated he takes Advil, Tylenol, Ultracet, Lortab, Loratadine, Flonase, Nasonex, in addition to other over-the-counter medications on a daily basis to alleviate his symptoms.  The Veteran reported that he has tried to seek treatment more frequently but has had difficulty getting timely appointments with VA.  As a result, he often treats his own symptoms.  See June 2007 Correspondence and August 2008 Notice of Disagreement.  

The Veteran also reported undergoing prior surgeries in order to lessen his sinus issues.  For example, the Veteran stated during his June 2007 VA medical examination that he had approximately five surgeries performed on his nose, including rhinoplasty, septoplasty, sinus surgery, and removal of tonsils and adenoids.  See June 2007 VA Examination.  Additionally, during July 2007 and January 2008 VA treatment, the Veteran reported having surgery to remove nasal polyps.  

The Veteran's spouse has submitted statements regarding her observation of the Veteran's symptoms.  She explained that she has witnessed "countless episodes" of the Veteran's sinus issues.  The Veteran's spouse elaborated that the Veteran experiences headaches and that he is unable to breathe through his nose.  She explained that his voice sounds like he has a cold all the time and that he sounds as if he is holding his nose when he speaks.  She noted that the Veteran's sinuses and allergic rhinitis have changed the shape of his face and the sound of his voice.  She explained that the Veteran's nose and ear area are frequently swollen and he has drainage issues that result in discomfort in his ears and a sore throat.  She indicated that the medications he takes sometimes help relieve his symptoms, but other times cause him to have dizziness or drowsiness or other side effects and do not seem to have a consistent or lasting effect.  She also described the long wait times the Veteran has encountered seeking care with VA and the difficulty he has had getting consistent treatment.  See June 2007 and January 2008 Correspondences.  

Considering all the evidence, the Board finds that the Veteran is entitled to a 50 percent rating (but no higher) for sinusitis.  The medical evidence demonstrates that the Veteran has repeatedly sought medical treatment for sinus issues and chronic sinusitis was diagnosed on many of these occasions.  During these visits, the Veteran consistently reported problems with sinus congestion, drainage, and post-nasal drip. 

Statements from the Veteran and his spouse demonstrate that the Veteran suffers from nearly daily debilitating headaches.  He has pain in his face and neck and he has been prescribed a narcotic pain reliever to alleviate his pain.  Additionally, the Veteran takes a number of prescribed and over-the-counter medications to control the effects of his chronic sinusitis.  He and his spouse have also described the effect that symptoms of constant congestion and difficulty breathing through his nose have caused on his speech.  The Veteran's and his spouse's assertions regarding the effects of his chronic sinusitis are entitled to great probative weight because these symptoms are observable by a layperson.  38 C.F.R. § 3.159(a)(2); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  

Moreover, objective medical evidence confirms the Veteran's reported severity of his chronic sinusitis.  For example, the December 2009 CT scan showed mucosal thickening in the frontal, sphenoid, and maxillary sinuses.  This thickening was to such a degree that the physician could not exclude underlying polyps or retention cysts.  Additionally, the Veteran has undergone repeated surgeries, such as the removal of nasal polyps in an attempt to seek relief from his chronic sinusitis; however, the evidence reflects that his symptoms have not been alleviated by these surgeries.  

Resolving any reasonable doubt in the Veteran's favor, the Board determines that the Veteran's symptoms most nearly approximate the criteria for a 50 percent rating (but no higher) for sinusitis under DC 6514.  See 38 C.F.R. § 4.7 (stating that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).    

The Board has considered whether any other DCs that afford a rating in excess of 50 percent would be applicable to the Veteran's case.  However, there is no evidence the Veteran has any condition or symptoms addressed by other criteria that would afford the Veteran with a rating in excess of 50 percent.   

The Board has considered whether any staged rating is appropriate and finds that evidence regarding the level of disability is consistent with the assigned increased rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in the Veteran's symptoms.  Accordingly, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1), see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits related factors such as those provided by the regulation as "governing norms."  The related factors include "marked interference with employment" and "frequent periods of hospitalization."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board acknowledges that the Veteran has described symptoms, such as chronic snoring, sleeplessness, fatigue, irritability, mood swings, and stress at home and work due to his sinus condition, that are not contemplated by the rating criteria used to evaluate diseases of the nose and throat.  Thus, the first Thun criterion is met.  However, there is no evidence that the Veteran's service-connected disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The Board notes the Veteran has alleged interference with his employment, but there is no evidence that any alleged interference with employment is above and beyond that contemplated by the increased 50 percent rating and does not reflect marked interference with employment.  Additionally, there is no evidence that the Veteran's sinusitis has required frequent periods of hospitalization.  Moreover, as noted in the Introduction, the Board is referring the claims seeking entitlement to service connection for sleep disorder (claimed as chronic snoring with sleeplessness, fatigue, and lack of energy), and a psychological disorder (claimed as irritability, mood swings, and stress) to the AOJ; hence, further review of whether the Veteran is entitled to service connection for disabilities arising from the Veteran's additional symptoms will be considered separately by VA.  Accordingly, referral of this claim for extraschedular consideration is not indicated.

In summary, the Board concludes that the evidence more nearly approximates findings warranting a 50 percent rating, but no higher, for the Veteran's service-connected sinus disability.  A preponderance of the evidence is against a finding that he is entitled to a higher rating under any other applicable DC.




ORDER

A 50 percent rating (but no higher) is granted for allergic rhinitis with sinusitis for the entire appeal period, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


